DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10, 13  is/are rejected under 35 U.S.C. 103 as obvious over Savich [US 20070015878] in view Burgesser [US 2579735] in view of Ahmed [US 20060173097].
Claim 1: Savich teaches a method for coating plant material (such as a seed) [abstract, 0004, 0006] of an aqueous dispersion comprising particles of at least one water swellable polymer (SAP or superabsorbent polymer product mixed with solvent such as water) [0003, 0041]. Savich further teaches SAP is capable of imbibe or absorb at least 10 times their own weight in fluid [0003]. However, the prior art does not appear to teach further including an equilibrium agent, and wherein the water-swellable polymer is applied to the plant material in non-hydrated form. Burgesser and Ahmed are provided.
Burgesser teaches when coatings on seeds are exposed to excessive expansion or shrinking the increase of cracking can occur [col 1, ln 30-55]. Ahmed teaches superabsorbent polymers should absorb less water during wet coating processes; wherein a delayed superabsorbent polymer will improve solid content in the coating after drying of the wet coating [0033] and reduce destruction of surface treamtne by detachment or swelling [0006]. Ahmed further teaches mixing salt such as a mineral salt (e.g. NaCl) with absorbent polymers in an aqueous solution [0022-0023] delays free water absorbency of the SAP [abstract]. Although not explicit, since Ahmed teaches the free water absorbency of the SAP is delayed 
Claim 2: Savich teaches the plant material is a propagation plant material (seeds, seedlings, roots and etc.) [0004].
Claim 3: Savich teaches the SAP product can be derived from a carboxylic function such as acrylic acid or methacrylic acid and so forth [0014-0015, 0019-0021]. 
Claim 4: Savich teaches the particles of the SAP can have varying average sizes depending on the application, for example, coating seeds, the particle can have 75 to 300 mesh, for example 100 mesh (converted to 149 microns or micrometers) [0040].
Claim 6: Ahmed teaches the compound (b) can be a mineral or organic salt comprising sodium or potassium [0022].
Claim 7: Ahmed teaches the concentration by weight of the equilibriating agent is from .05 to 20% by weight [0022].
Claim 8: Savich teaches the application of the dispersion to the plant material can be by spraying [0057], dipping [0056], and coating [0056].
Claim 9: Savich teaches the dispersion also comprises at least one substance of agronomic interest or stance allowing improved development or growth of plant material [0046].
Claim 10: Savich teaches the binding agent such as clay that is before or simultaneously with application of dispersion to the plant material [0070]. Savich also teaches the dispersion can also include application of at least one substance of agronomic interest or substance allowing improved development or growth of plant materials such as fertilizer, hormones, micro-organisms, stimulators, 
Claim 13: Savich teaches the product is used to cultivate or produce a plant [0004].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savich in view of Burgesser and Ahmed as applied to claim 1 above, and further in view of Rose [US 20080236037].
Teaching of the prior art is aforementioned, but does not appear to teach the dispersion comprises 5 to 60% by weight of water swellable polymer. Rose is provided.
Claim 5: Rose teaches planting mix composition comprising SAP [abstract], wherein the concentration of the SAP by weight can be 5% [0028, 0042]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the SAP at 5% wt since Savich omits such details and Rose teaches such concentration is readily known and operable by one of ordinary skills in the art [0028].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savich in view of Burgesser and Ahmed applied to claim 1 above, and further in view of or in support of Makita [US 4587308] and Eckert [US 6239230].
Teaching of the prior art is aforementioned, but does not appear to teach by polymerization of the SAP directly in the aqueous solution comprising at least equilibrating agent consisting of a mineral salt organic salt and so forth. Makita and Eckert are provided. 
Claim 11: Makita teaches polyvalent metals salts are capable of forming crosslinking with SAP which includes bivalent metals and trivalent metals [col 3, ln 50-65] and Eckert teaches that divalent and triavalent metal salts  can be used as additional surface crosslinking agents as well suppressants [col 17, ln 10-14]. It would have been obvious to one of ordinary skill in the art in light of Makita and Eckert that 
Savich teaches prior preparation of the aqueous dispersion [0013-0017] or polymerization of the SAP [0018-0020]. Although Savich does not explicitly teach drying the plant material after application, it would have been obvious to one of ordinary skill in the art to dry the plant material after application of a dispersion so as to provide subsequent handling and storage of the product, or that it would have been inherent that after applying the aqueous dispersion, the coating on the plant material would initiate drying once the dispersion application is stopped.

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Savich teaches a hydrated SAP, it is argued that Savich teaches adding a solvent to form a slurry or gel [0041]. Since Savich teaches one could form a solution such as a slurry, it would appear that such Savich is also capable of forming a solution with unhydrated SAP. It is further noted that Burgesser and Ahmed are provided to teach providing unhydrated SAP. 

Conclusion
Claims 1-11, 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715